Citation Nr: 9920710	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-32 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of multiple joints, currently evaluated at 20 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to June 1991.  
He had service in SouthWest Asia from September 1990 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claims on appeal.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  

In his substantive appeal, it was unclear whether the veteran 
desired a hearing before the Board.  A letter was sent to the 
veteran in May 1999 requesting that he clarify whether he 
wished a hearing in Washington, D.C., a hearing before the 
Board at the RO, or to cancel his hearing.  The letter noted 
that if he did not respond, it would be assumed that he 
wanted a hearing before a Member of the Board at the RO.  He 
did, in fact, respond that he desired hearing before the 
Board at the RO.  As such, the case will be returned to the 
RO to schedule a Travel Board hearing before a Member of the 
Board at the RO.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO, in accordance with applicable 
procedures.  Notice should be sent to the 
veteran and to his representative, in 
accordance with applicable regulations.  
Care should be taken to assure that the 
representative is adequately informed of 
the time and location of the hearing.  If 
the veteran desires to withdraw the 
hearing request, and proceed on the 
evidence of record, such hearing request 
should be withdrawn in writing at the RO.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedure.  No action is required 
of the veteran or his representative until further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


